DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants amendments to the claim have been entered.
Drawings
The drawings were received on 04/26/2022.  These drawings are acceptable.
Claim Objections
Claims 1-2, 5 are objected to because of the following informalities:  --a-- or --an-- should be included in front of any newly cited limitation in the claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "it" throughout the claim.  This limitation is indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.
Claim 1 appears to include multiple periods (ie. distinct paragraphs), this renders the claim indefinite as per the scope is not clear. (See MPEP 608.01(m)).
Claim 2 recites the limitation "the heaters".  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsectiona (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Re claim 2, the claim reiterates the limitation already claimed in claim 1. Re claim 5, the claim does not further limit the scope of the invention since is not integrating any new limitation into the hetro dehumidifier.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-2, 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Unezaki et al. (US 20140250930), hereinafter referred to as Unezaki.

Re claim 1-2, 5, Unezali teaches a hetro dehumidifier (1) for reducing the humidity in a room (implicit), it is comprising: 
heater (6) for heating the air in the room.
air circulation fan (8) for circulating the air in the room (e.g. ¶ 22, “a temperature and humidity sensor 50 which measures the temperature and humidity of suction air”).
	temperature sensor (50) for sensing the temperature in the room (e.g. ¶ 22).
	humidity sensor (50) for sensing the humidity in the room.
	control circuit (60) for controlling the heater based on temperature and humidity sensor readings (e.g. ¶ 23, “The controller 60 performs various control such as control of a later-described dehumidification operation (switching of the four-way valve 3 in accordance with detection signals of the temperature and humidity sensor 50, etc.), control of a rotation speed of the fan 8, control of a rotation speed of the compressor 2, and control of the opening degree of the expansion valve 5”).
The examiner notes that the recitation(s): "Wherein the humidity of the room is reduced by air circulation from the combined action of the hetro dehumidifier heater and an existing air conditioner in the room, when the room humidity is more than a set humidity, heater will turn “ON” and increases the heat in the room, as room temperature is maintained by existing air conditioner and it observes the room temperature is increased above a set temperature and it will start cooling the room to the set humidity this operation will continue until the set humidity is reached in the room" is/are considered to be a statement(s) of intended use. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392. The examiner can normally be reached Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        8/4/2022